Citation Nr: 1302652	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-36 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for an anxiety disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left shoulder sprain. 


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1969 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A May 2009 rating decision granted service connection for a left shoulder sprain with a 10 percent evaluation effective December 4, 2008.  An August 2010 rating decision granted service connection for an anxiety disorder with a 50 percent evaluation effective August 5, 2008.

In April 2011, the Veteran removed The American Legion as his representative.  He elected to represent himself.


FINDINGS OF FACT

1.  The Veteran's anxiety disorder is manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity due to impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  Even considering his complaints of pain and giving way, the Veteran's residuals of a left shoulder sprain is manifested by flexion most severely limited to 170 degrees, abduction most severely limited to 170 degrees, internal rotation most severely limited to 90 degrees, and external rotation most severely limited to 90 degrees; no arthritis has been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for an anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic code 9413 (2012). 

2.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic codes 5200-5203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA also redefines the obligations of VA with respect to its duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board observes, however, that the issue of a higher disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Given that the issues on appeal both relate to the assignment of a higher initial rating for service-connected conditions, the Board concludes that VCAA notice requirements have been satisfied with respect to the issues on appeal.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with VA examinations in April 2009 and May 2010.  The examination reports indicates that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board notes that the Veteran's last examination of his psychiatric and orthopedic disabilities are now over two and three years old, respectively.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).   There is no objective evidence indicating that there has been a material change in the severity of the Veteran's left shoulder disability or anxiety disorders since the April 2009 and May 2010 examinations.  He does not contend the contrary.

The Veteran has not requested a personal hearing.  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2012).  Accordingly, the Board will proceed to a decision. 

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2012).

Increased Rating for Anxiety Disorder

The Veteran contends that he is entitled to a disability rating in excess of 50 percent for his anxiety disorder.  Under the general rating formula used to rate psychiatric disabilities other than eating disorders, the relevant criteria are as follows:

A 50 percent rating is appropriate for: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.

A 70 percent rating is appropriate for: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is appropriate for: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

38 C.F.R. § 4.130, Diagnostic Code 9413 (2012).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but it cannot assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012). 

The Board notes that the specified factors for each incremental rating are examples-rather than requirements-for a particular rating, and the Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) assigned to the Veteran, which is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when evaluating the appropriate disability rating for the veteran.  See VAOPGCPREC 10-95.  A description of the relevant GAF ranges is as follows:

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

DSM-IV, pp. 46-47.  See 38 C.F.R. § 4.130 (2012) (incorporating by reference the provisions of the DSM-IV for rating purposes.)

The Board now turns to an evaluation of the relevant medical evidence in the Veteran's case.  In August 2009, the Veteran's treating psychologist indicated that the Veteran had chronic, severe PTSD.  The Veteran reported to the psychologist that his sleep was poor, and he had nightmares of life-threatening parachute accidents.  The psychologist indicated that the Veteran "continued to isolate."  The Veteran had memory problems and was easily irritated.  The psychologist assigned the Veteran with a GAF score of 38.  

The Veteran received a VA examination in May 2010.  The Veteran reported no hospitalizations for a mental disorder, and he took no medications in treatment of his condition.  The Veteran had been married to his wife for 19 years, and he had one step-daughter.  The Veteran described his marriage as "fairly good."  The Veteran was a member of the Sons of Confederate Veterans, and he was part of a team that shot muskets and cannons.  The Veteran reported socializing with other members of these organizations.  The Veteran enjoyed playing music, but he indicated that he had "lost a little interest" in that.  The Veteran occasionally played in a band.  The Veteran reported no history of suicide attempts and no history of violence or assaultiveness. 

The Veteran was clean, neatly groomed, and appropriately dressed.  The Veteran's psychomotor activity was unremarkable, his speech was clear and coherent, and his attitude toward the examiner was cooperative and attentive.  The Veteran's affect was appropriate, and the Veteran self-described his mood as "trying to be upbeat," but he felt depressed on occasion.  The Veteran's attention was intact, and he was oriented to person, time, and place.  The Veteran's thought process was circumstantial, and the Veteran reported being preoccupied with one or two topics.  The Veteran had no delusions or hallucinations, and he understood the outcome of his behavior.  The Veteran's intelligence was average.  The Veteran reported sleeping 4 to 6 hours nightly, and he indicated that he occasionally had trouble falling and staying asleep.  The Veteran showed no inappropriate behavior, he interpreted proverbs appropriately, and he had no obsessive or ritualistic behavior.  The Veteran had no panic attacks, suicidal thoughts, or homicidal thoughts.  The Veteran's impulse control was good.  The Veteran maintained a minimum level of personal hygiene, and he had no problems with activities of daily living.  The Veteran's remote memory was normal, but his recent and immediate memory were mildly impaired.  The Veteran reported having difficulty remembering names and conversations.  The examiner assigned the Veteran a GAF score of 65 based on his current functioning.  The examiner found that the Veteran did not have total occupational and social impairment, and the Veteran did not have deficiencies in judgment, thinking, family relations, work, mood, and school.  The examiner found that the Veteran had reduced reliability and productivity.  

After a thorough review of the evidence, the Board finds that the totality of the evidence indicates that the impact of the Veteran's anxiety disorder on his social and industrial functioning is most congruent with the currently-assigned 50 percent evaluation.  Although the Veteran does not have all the symptomatology consistent with the assignment of a 50 percent rating, the Board finds that the impact of the Veteran's anxiety disorder on his social and occupational functioning sufficiently approximates the degree of impairment contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 (2012).

The Board acknowledges that the record contains evidence of certain elements of a 70 percent rating, but concludes that the Veteran's overall disability picture is not most congruent with a 70 percent rating.  As noted above, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  With regard to the Veteran's occupational impairment, notwithstanding the occasional impact of the Veteran's anxiety on his ability to work, the Veteran maintained full employment throughout the period on appeal.  The Veteran self-reported that his long-term relationship with his spouse was fairly good, and he maintained social relationships among people with shared interests in firearms and the civil war.  

While mindful of the guidance from Mauerhan that the symptoms listed in the General Rating Formula for Mental Disorders are not meant to be used as an exhaustive list, the Board observes that the Veteran has met or approximated only one of these listed symptoms: the Veteran's anxiety arguably causes him to experience difficulty adapting to a work-like setting, but, as noted above, the Veteran has maintained full employment throughout the period on appeal.  The Veteran has not demonstrated suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control (even accepting the August 2009 statement of the Veteran's psychologist that he experienced irritability), spatial disorientation, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships.  For these reasons, the Board finds that while the record contains a few symptoms associated with a 70 percent rating, a 70 percent rating of the Veteran's PTSD is not appropriate in the instant case.

Similarly, for the reasons stated above, the Board concludes that the Veteran's overall disability picture is not most congruent with a 100 percent rating during this time.  As noted above, a 100 percent disability rating contemplates "total occupational and social impairment."  The Veteran maintained employment throughout the period on appeal, and he enjoyed a fairly good relationship with his long-term spouse.  The Veteran does not present a persistent danger of hurting himself or others.  The record shows no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  The Veteran has not shown an intermittent inability to perform activities of daily living, disorientation to time and place, or memory loss for the names of close relatives, his own occupation, or his own name.  For these reasons, the Board finds that while the record contains a few elements of a 100 percent rating, a 100 percent rating of the Veteran's PTSD is not appropriate in the instant case.

In making this determination, the Veteran's GAF scores of record have been considered.  During the appeal period, the Veteran was assigned a GAF score of 38 in August 2009 by his private psychologist, and 65 in his May 2010 VA examination.  In August 2010, the Veteran stated that his treating psychologist had a long and ongoing clinical relationship with him, and the Veteran stated that VA is not "free to ignore" the opinion of a treating psychologist.  While the Board agrees that it cannot ignore the opinion of a treating physician, the Board also notes that it is not required to afford such an opinion with additional or dispositive weight.  In other words, the Board is not bound by a "treating physician rule" under which a treating physician's opinion is presumptively given greater weight than that of a VA examiner or another doctor.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Winsett v. West, 11 Vet. App. 420, 424-25  (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

With regard to the Veteran's GAF score of 38, it is not apparent upon what basis this GAF score has been assigned.  The evidence shows no impairment in reality testing or communication, and the Veteran's treating psychologist has not advanced such an argument.  He only described the PTSD as "severe" resulting in poor sleep, nightmares, intrusive thoughts, easy irritability and hyper-startle problems, which was disruptive to his life.  There is little question that the Veteran's psychiatric disorder is disruptive to his life.  Such is contemplated in the presently assigned 50 percent rating.  However, considering the fact he is fully employed and enjoys a "fairly good" marriage and the company of friends, the Board finds that the evidence of record is not most congruent with the GAF score of 38 assigned by the Veteran's private psychologist.  This single notation of a GAF score of 38 is insufficient by itself to support the assignment of an increased rating, when considered with the clinical evidence of record.  Instead, the GAF evidence of record, that is, the score of 65 assigned by the May 2010 examiner, more nearly approximates a 50 percent rating based on disturbances of motivation and mood with associated difficulty in establishing and maintaining effective work and social relationships.  

In light of the foregoing, the Board concludes that while the Veteran demonstrates a few symptoms associated with a higher disability rating, the evidence of record does not show that the overall level of severity more closely approximates the criteria for a 70 or 100 percent disability rating than a 50 percent rating.  See 38 C.F.R. § 4.130 (2012).  While acknowledging that the Veteran is certainly impaired by his anxiety disorder in his social and occupational spheres, the facts nevertheless establish that for the time period at issue, he was demonstrably able to work in a full-time job and adapt, though with some difficulty, to the stressful circumstances of being in a workplace setting.  He was also not completely isolated and estranged from the community at large during the relevant time period.  Moreover, there are no other factors that would lead the Board to conclude that a 70 or 100 percent disability rating is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (noting that the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the veteran exhibited the symptoms listed in the rating scheme.)  A review of the medical evidence indicates that the Veteran's psychiatric symptomatology centers on his depression, anxiety, irritability, nightmares, disturbances of mood and motivation, and difficulty establishing work and social relationships.  These symptoms are most congruent with the assigned 50 percent disability rating.

In support of his allegations, the Veteran cited a Board decision with a 1991 docket number regarding a similarly situated veteran.  That decision concluded that greater probative value should be given to findings of the Veteran's treating psychiatrist when determining the overall severity of that veteran's psychiatric disorder.  The current appellant has submitted the decision, apparently, for precedential effect.  However, Board decisions are not precedential and the undersigned is not bound by the determination of another Judge in another case for another Veteran, based on other evidence. 38 C.F.R. § 20.1303 (2012).

Consideration has also been give to the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as feelings of stress, anxiety, and depression.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. 
§ 3.159(a)(2) .  However, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his psychiatric in terms of the applicable rating criteria and its effect on his ability to work.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).   Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his psychiatric disorder.  The clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  

There is also no basis for a staged rating of the Veteran's anxiety disorder because the Veteran's disability picture is essentially uniform throughout the appeal period.  See Fenderson.

Increased Rating for Residuals of a Left Shoulder Sprain

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his left shoulder condition.

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2012).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2012); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R.         § 4.27 (2012).  In the instant case, the RO has rated the Veteran's left shoulder disability under diagnostic code 5299-5201.  Diagnostic code 5299 identifies disabilities of the musculoskeletal system that are not specifically listed in the schedule but that are instead rated by analogy to similar disabilities.  Diagnostic code 5201 applies to limitation of motion of the arm.  In other words, the Veteran's condition has been rated as analogous to limited motion of the arm.  This diagnostic code is most appropriate because the Veteran primarily complains of painful motion of his left arm.  The Veteran's symptoms do not meet or approximate ankylosis of the scapulohumeral articulation (diagnostic code 5200), impairment of the humerus, including flail shoulder, false flail joint, fibrous union of the humerus, recurrent dislocation of the humerus, or malunion of the humerus (diagnostic code 5202), or impairment of the clavicle or scapula (diagnostic code 5203).

"Handedness" for the purpose of a determining whether an arm is minor or major is determined by either the evidence of record or testing on VA examination.  38 C.F.R. § 4.69 (2012).  At the Veteran's April 2009 VA examination, the Veteran reported that he was right-handed.  The Veteran's left shoulder condition thus represents an impairment of the minor arm.  Under diagnostic code 5201, a 20 percent rating is assigned for limitation of motion of the arm at the shoulder level, or 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).  Limitation of motion of the arm midway between the side and shoulder level, or 45 degrees, is rated at 20 percent.  Id.  Limitation of range of motion of the arm to 25 degrees from the side is rated at 30 percent.  Id.  The normal range of motion for the shoulder is: 0 to 180 degrees of forward flexion; 0 to 180 degrees of abduction; 0 to 90 degrees of external rotation; and 0 to 90 degrees of internal rotation.  38 C.F.R.     § 4.71, Plate I (2012).

The Veteran received an examination of his left shoulder in April 2009.  At that time, the Veteran reported a progressive worsening of symptoms, and he took Motrin three to four times weekly in treatment of his condition.  The Veteran reported no history of hospitalization or surgery.  The Veteran complained of giving way and pain, but he had no deformity, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of locking or subluxation, locking episodes, effusions, symptoms of inflammation, flare-ups of joint disease, or other symptoms.  The Veteran had no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran used no assistive devices or aids.  

Upon range of motion testing, the Veteran could flex to 170 degrees, abduct to 170 degrees, internally rotate to 90 degrees, and externally rotate to 90 degrees.  The examiner observed objective evidence of pain with motion, but there was no objective evidence of pain or additional loss of motion with repetitive motion.  There was no joint ankylosis.  The examiner found that the Veteran's range of motion was normal for the Veteran's body habitus.  X-ray examinations were unremarkable.  The examiner opined that the Veteran's shoulder condition would have significant effects on the Veteran's occupation in the form of problems with lifting and carrying.  The Veteran's condition would have no effect on shopping, traveling, feeding, dressing, toileting, grooming, or driving; it would have mild effects on chores, exercise, recreation, and bathing, and it would have a moderate effect on sports.  

Private and VA records show that the Veteran was seen for general complaints of pain and weakness of the left shoulder.  There were no range of motion studies or any other clinical findings that would aide in evaluating the nature and severity of the Veteran's shoulder disability.  

Applying the relevant rating criteria to the facts in the instant case, a rating in excess of the currently-assigned 10 percent evaluation is unavailable to the Veteran.  The Veteran's shoulder movement is not limited to his shoulder level or worse, and thus the Board finds that greater ratings under diagnostic code 5201 are inappropriate.

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  See 38 C.F.R. § 4.45 (2012).  The Veteran argued in June 2009 that he was entitled to a rating in excess of 10 percent based on functional loss and the "effect of the treating medication."  The Board disagrees.  With a minimal loss of range of motion, which the April 2009 examiner indicated was in fact a normal range of motion for the Veteran's body habitus, the Veteran's current 10 percent evaluation appears to be based only upon functional loss.   Although the Board accepts the Veteran's competent and credible assertions that his left shoulder disability causes him to experience pain, the Veteran's current 10 percent rating has been granted based on these factors.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his lumbar spine disability generally do not demonstrate a degree of functional loss akin to the criteria that would result in a rating greater than 10 percent.

In sum, the Board finds that a disability rating in excess of 10 percent for the Veteran's left shoulder disability is unwarranted.  Furthermore, the Board finds that there is no basis for a staged rating of the Veteran's anxiety disorder because the Veteran's disability picture is essentially uniform throughout the appeal period.  See Fenderson.

Extra-schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected conditions that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In April 1009, the Veteran was employed full-time in the construction business.  In May 2010, though the Veteran reported that he had lost some time from work due to anxiety, the Veteran was self-employed in the construction business, and he had been for the past 10 to 20 years.  The Board thus finds that the evidence of record does not suggest either that the Veteran is unemployed or generally unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.



ORDER

An initial disability rating in excess of 50 percent for an anxiety disorder is denied.

An initial disability rating in excess of 10 percent for residuals of a left shoulder sprain is denied. 





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


